DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 02 June 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings, Specification and Claims are withdrawn, except as discussed below; &
Claims 1-20 are pending for review.
Claim Objections
Claim 16 is objected to because of the following informalities:
The status of Claim 16 is labeled as “Previously Presented”; however, Claim 16 was amended from previously depending from Claim 9 to currently depending from Claim 1 without the proper amendment notations.
NOTE: For the purpose of prosecution, Claim 16 is interpreted as depending from Claim  as currently presented.  Confirmation or correction should be provided in the next response.
Furthermore, Applicant is advised that should Claim 2 be found allowable, Claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Laugharn, Jr. et al., US #2002/009015
[Laugharn, Jr. ('015)]

-
Stringham / E-Quest Sciences, WO #95/16995
[Stringham ('995)]


~ Claim Rejections - 35 USC § 102 & 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-11 & 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Stringham ('995).
In Re Claims 1, 2, 4, 8, 9, 11 & 16, Stringham ('995) discloses:
Cl. 1: A device (Reaction Vessel #418) comprising:
a liquid's flow path having an upstream side and a downstream side, a plurality of flow restrictive elements providing material communication between the upstream side and the downstream side (At least P. 4, Ln. 26-P. 6, Ln 16: A flow path for water comprises restricting elements, e.g. Venturi, which by definition have an inlet / upstream end in fluid communication with an outlet / downstream end);
a thermoelectric generator or a thermophotovoltaic cell in thermal connection with a portion of the device located at the downstream side with respect to the plurality of flow restrictive elements (At least P. 12, Ln. 12-30; P. 20, Ln. 2-15: Thermoelectric Device #402 attached to Reaction Vessel #418 “on the opposite side”, i.e. downstream side, of the restricting elements);
wherein the portion is provided with roughness elements for, in use, contacting a fluid flowing through the device and facilitating collapse of cavitation bubbles (P. 9, Ln. 30-P. 10, Ln. 20: The cavitation surfaces of the device “may be smooth, crazed, etched, sputtered, etc.”, i.e. roughed).
Cl. 2, 16: wherein fluid contact surfaces of the plurality of flow restrictive elements are at least partly coated with a material different than that of the flow restrictive elements, such that the hydrophilicity of the fluid contact surfaces are different near two distal ends of each flow restrictive element in accordance with a fluid flow direction (There is no teaching of coating the flow restrictive elements; however, P. 9, Ln. 30-P. 10, Ln. 20 discusses coating the contact surfaces being coated with one of a number of materials).
Cl. 4, 11: wherein the portion is in form of a plate made of a metallic material or of silicon, comprising the roughness elements on one side thereof (At least Fig. 6: At least One of Metal Membrane #422 & Palladium Lattice #426, each of which forms a wall of the reaction chamber downstream).
Cl. 8: further comprising a thermoelectric generator having a cold side provided with a heat sink (Fig. 6: Thermoelectric Device #402 includes Cold Side #442 provided with a heat sink comprising Heat Exchange Fluid #470).
Cl. 9: A tap comprising the device according of claim 1 (Inlet pipe at D2), wherein the tap comprises a water supply, and wherein the device is connected to the tap via fittings (Deuterium inlet “D2”, leading into Volume #446 & comprising “fittings”, e.g. the valve marked #491).
In Re Claim 10, with respect to: A method for energy harvesting from flowing liquid streams, the method comprising:
passing a liquid through at least one flow restrictive element of a device, in such conditions where cavitation bubbles arise in the liquid upon passing through the at least one flow restrictive element,
letting the cavitation bubbles collapse at a portion of the device located at a downstream side with respect to the flow restrictive elements, by roughness elements provided on the portion for contacting the liquid flowing through the device and facilitating the collapse,
harvesting heat generated around collapsing bubbles with a thermoelectric generator or a thermophotovoltaic cell in thermal connection with the portion.
Stringham ('995) discloses the corresponding method as discussed in Claim 1 above.
~ Under 35 USC § 103 ~
Claims 3, 12, 14 & 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Stringham ('995) as applied to at least one of Claims 2 & 16 above, in view of Laugharn, Jr. ('015).
In Re Claims 3 & 17, with respect to “wherein an upstream side distal end of one or more of the plurality of flow restrictive elements is more hydrophobic relative to a downstream side distal end of the one or more of the plurality of flow restrictive elements”, Stringham ('995) is silent on the hydrophobicity of the elements.
Nevertheless, Laugharn, Jr. ('015) discloses from the same Bubble Cavitation Energy Harvesting Device field of endeavor as applicant's invention, a device utilized in the capture of thermal energy caused by the collapsing of cavitation bubbles (As described in Para. 6-19), the device incorporating components / elements with variable hydrophobicity (Para. 15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a variable hydrophobicity of the elements as taught by Laugharn, Jr. ('015) into the system of Stringham ('995) for the purpose of achieving a desired mixing or flow pattern in the presence of an appropriate acoustic field within the device (Para. 15).
In Re Claims 12 & 18, Stringham ('995) discloses: wherein the portion is in form of a plate made of a metallic material or of silicon, comprising the roughness elements on one side thereof (At least Fig. 6: At least One of Metal Membrane #422 & Palladium Lattice #426, each of which forms a wall of the reaction chamber downstream).
In Re Claims 14, 19 & 20, with respect to [Cl. 14, 19] “wherein the flow restrictive elements are in form of venturi or orifice, having lengths along the fluid flow direction within a range between 1 micrometer and 10000 micrometers; and having hydraulic diameters with a mean value ranging between 100 nanometers and 250 micrometers” & [Cl. 20] “wherein at least a part of the roughness elements are located at a distance from downstream side opening of the plurality of flow restrictive elements, such that a ratio of the distance to the mean value of hydraulic diameters of flow restrictive elements is within a range of 10 and 1000”, since the dimensions of the recited components for a given Bubble Cavitation Energy Harvesting Device installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the reactor, the required or desired capacity, etc., to configure an apparatus such as recited in Stringham ('995) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.

Claims 5-7, 13 & 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Stringham ('995) as applied to at least one of Claims 1, 2 & 4 above.
In Re Claims 5, 6, 13 & 15, with respect to [Cl. 5, 13, 15] “wherein the flow restrictive elements are in form of venturi or orifice, having lengths along the fluid flow direction within a range between 1 micrometer and 10000 micrometers; and having hydraulic diameters with a mean value ranging between 100 nanometers and 250 micrometers” & [Cl. 6] “wherein at least a part of the roughness elements are located at a distance from downstream side opening of the plurality of flow restrictive elements, such that a ratio of the distance to the mean value of hydraulic diameters of flow restrictive elements is within a range of 10 and 1000”, since the dimensions of the recited components for a given Bubble Cavitation Energy Harvesting Device installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the reactor, the required or desired capacity, etc., to configure an apparatus such as recited in Stringham ('995) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claim 7, with respect to “further comprising a plurality of flow aligners located at the upstream side, in form of protrusions perpendicular to the fluid flow direction”, Stringham ('995) discloses various flow straightening devices (P. 6, Ln. 6-23), indicating that the configuration of the device would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of multiple perpendicular protrusions solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Stringham ('995) would function equally well in either configuration.
Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Applicant first argues: “Regarding claim 1, Applicant submits that Stringham does not teach "wherein the portion is provided with roughness elements for, in use, contacting a fluid flowing through the device..." Examiner previously references thermoelectric device 402 attached to reaction vessel 418 as reading on the limitation of "a thermoelectric generator in thermal connection with a portion of the device located at the downstream side with respect to the plurality of flow restrictive elements". However, there is no indication or teaching that this "portion" is provided with the roughness elements Examiner references from p. 9-10 of Stringham (e.g., "the cavitation surfaces of the device "may be smooth, crazed, etched, sputtered, etc."). Specifically, Examiner has not distinctly indicated how these "cavitation surfaces" are indicative of a "portion of the device located at the downstream side", let alone these cavitation surfaces being in thermal connection with a thermoelectric generator”, Examiner respectfully disagrees.
As is apparent in Fig. 6 of Stringham ('995), the flow circuit is formed by Reaction Vessel #418, Volume #446 & Conduit #430, which indicates without further examination that the fluid flows through the flow elements / venturi either downward from Volume #446 or upward from Conduit #430.  However, as clearly stated on P. 21, Lines 5-11, the fluid flows via convection from Vessel #446 downward through Pipe #430 & then upward into Reaction Vessel #418 through the bottom flow element indicated in the figure.  Nevertheless, whichever direction the fluid flows, the “portion” (the cavitation surface comprising Wall #447) discussed above that includes a roughness element is downstream of the flow elements, which are located at the inlet of Reaction Vessel #418.
Applicant then argues: “there is no indication or teaching that this "portion" is provided with the roughness elements Examiner references from p. 9-10 of Stringham (e.g., "the cavitation surfaces of the device "may be smooth, crazed, etched, sputtered, etc."). Specifically, Examiner has not distinctly indicated how these "cavitation surfaces" are indicative of a "portion of the device located at the downstream side", let alone these cavitation surfaces being in thermal connection with a thermoelectric generator.”  Again, Examiner respectfully disagrees.
As stated above, the cavitation surface is clearly described as the surface within Reaction Vessel #418, i.e. Wall #447, with which the bubbles formed by Sonicator #476 comes into contact.  And as explained above, this portion is described on Pp. 9 & 10, & is downstream from the inlet into Reaction Vessel #418.
Applicant then argues that with respect to the portion, “Examiner has not indicated how this portion is positioned "downstream with respect to the plurality of flow restrictive elements" as required by claim 1. Instead, Examiner generically references "a flow path for water comprises restricting elements, e.g., Venturi, which by definition have an inlet/upstream end in fluid communication with an outlet/downstream end". Because the limitation of "a thermoelectric generator in thermal connection with a portion of the device located at the downstream side with respect to the plurality of flow restrictive elements", the claim therefore requires the positioning of the thermoelectric generator to be downstream of "venturi", which is not indicated either in Examiner's reference to Stringham, nor in the disclosure of Stringham. Regarding claim 10, this analysis of claim 1 is similarly applicable. Thus, the 102 rejection of claims 1 and 10 in view of Stringham cannot be sustained without further clarity as to how these limitations are met.” Examiner respectfully disagrees.
The sections of Stringham ('995) cited in the previous & current office actions clearly describe the portion being the wall of Vessel #418 as explained in the above section, as well as the flow elements at the inlet to Vessel #418 comprising, e.g. “Venturi tubes” (P. 6).  Combined with Fig. 6, the only figure in which 400-series reference characters are used, it is apparent & easily discernable that Thermoelectric Device #402 / TEG #442 is / are located downstream of the bubble producing element (flow elements / Venturi tubes), especially considering the bubble contact surface cannot be upstream of the bubble producing elements.
Applicant then argues that the roughness elements of Stringham ('995) are intended to aid in the creation of the bubbles instead of “facilitating collapse of cavitation bubbles".  Examiner respectfully disagrees.
To begin, the functionality of the roughness elements, is just that: functional language.  A recitation of functionality only requires the ability of the structure to so perform.  As discussed throughout Stringham ('995), & more specifically on Pp. 9 & 10, & shown in Fig. 6, the roughness elements aid both in the forming & the collapsing of the bubbles in a desired location, e.g. less than 500μ or preferably less than 250μ from the formation site.  Furthermore, it is clear in Stringham ('995) that the bubbles are collapsed at Wall #447, which comprises Palladium Lattice #426 & contains the TED #402 & TEG #442.
In response to Applicant’s assertion ‘that the Examiner should explain how the functional limitation of "facilitating collapse of cavitation bubbles" is met by Stringham’, as described throughout the office action(s) & Examiner’s response to this point, Stringham ('995) clearly discloses the bubbles being collapsed in the vicinity of TED #402 & TEG #442, which are located at the “portion”, or wall, that comprises the roughness elements.
With respect to Claims 2 & 16, Applicant appears to argue that there is no teaching in Stringham ('995) of the flow restrictive elements being coated.  While that is correct, Claims 2 & 16 recites the fluid contacting surface, i.e. the “portion”, is coated with a material different than the material of the flow devices, as discussed in the above rejection.
With respect to Claims 3 and 17, Applicant argues that Laugharn, Jr. ('015) coating the flow restrictive elements to achieve the recited variable hydrophobicity.  Examiner respectfully disagrees.  As discussed above, Laugharn, Jr. ('015) discloses varying the coating to achieve the desired hydrophobicity, e.g. being more at the upstream end or more at the downstream end as desired. Consequently, Laugharn, Jr. ('015) is considered to disclose the recited limitation.
With respect to Claim 7, Applicant argues that the flow alignment components of Stringham ('995), e.g. the venturi tubes, etc., have not been shown to be on the upstream side, or the flow aligners are protrusions perpendicular to the flow direction.  Examiner respectfully disagrees.  As discussed in the above action, Stringham ('995) discloses flow aligners, then asserts that the type [emphasis added] flow straightener is a matter of design choice.  Applicant has not disclosed a new or unexpected result achieved (criticality) by the use of protrusions over any of the other listed straightening devices; therefore, the use of design choice to select one of jets, ventirii, protrusions, etc., is consider proper & to disclose the recited limitation.
In response to applicant's argument that either or both of Stringham ('995) & Laugharn, Jr. ('015) is / are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Stringham ('995) is pertinent to Applicant’s claimed invention in that both are directed toward heat & power generation using bubble cavitation.  Also, Laugharn, Jr. ('015) is relevant in that it pertains to the same controlling of liquid flow in fluidic systems, including devices utilizing or resulting in cavitation bubbles in a liquid, as recited in at least Para. 62.  Consequently, both references are considered analogous to the claimed invention.
Applicant then argues that the incorporation of Laugharn, Jr. ('015) into Stringham ('995) “would require substantial reconstruction” & are, therefore, not combinable.  Examiner respectfully disagrees.  Changing or varying the hydrophobicity of Stringham ('995) by the teaching of Laugharn, Jr. ('015) would require only incorporating different coatings to certain components.  As Stringham ('995) already discusses coating elements of the recited apparatus, adding additional or different coatings to achieve similar by varied results would not “require substantial reconstruction.”  Therefore, the references are considered to be combinable.
Applicant then argues that a problem was identified that others have not identified.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As discussed above, both Stringham ('995) & Stringham ('995) in view of Laugharn, Jr. ('015) disclose the recited limitations as discussed above, with reasonings for combining, e.g. to advantageously vary the hydrophobicity of the elements, clearly stated & disclosed in the prior art itself.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762